In a malpractice action against an attorney, the plaintiff appeals: (1) from an order of the Supreme Court, Rockland County, dated January 14, 1960 and entered in Orange County on the same date, granting defendant’s motion for partial summary judgment as to the first, second and fourth' causes of action in *811the amended complaint; (2) from the judgment of the Supreme Court, Orange County, dated February 17, 1960, entered thereon; (3) from an order of the Supreme Court, Westchester County, dated July 26, 1960 and entered in Orange County on the same date, denying plaintiff’s motion to open his default in the above motion and for leave to serve a second amended complaint; and (4) from an order of the Supreme Court, Westchester County, dated September 17, 1960 and entered in Orange County, September 26, 1960, denying plaintiff’s motion to serve a second amended complaint amending his third cause of action. Orders of July 26, 1960 and September 17, 1960, affirmed, with one bill of $10 costs and disbursements. No opinion. Appeal from the first order of January 14, 1960 and from the judgment entered thereon, dismissed. No appeal lies from a judgment or order made upon default (Civ. Prac. Act, § 557, subd. 1). Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.